EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Lisa Adams on March 23, 2021.

Regarding Claim 1, the claim is modified as follows:
(Currently Amended) A replacement head for use with a cleaning device, comprising:
a planar cleaning sheet 
a housing defining a chamber therein for receiving debris, the housing positioned only on a front half of planar cleaning sheet and extending adjacent a leading portion of the cleaning sheet such that a trailing edge of the planar cleaning sheet is configured to extend rearward along the surface to be cleaned from a rear edge of the housing, 
wherein the trailing edge is defined by a portion of the outer perimeter edge of the cleaning sheet.

Regarding Claim 11, the claim is cancelled in its entirety.

Regarding Claim 12, the claim is modified as follows:
12.	(Currently Amended) A replacement head for use with a cleaning deice, comprising:
a housing having a dirt collection chamber and a suction inlet for allowing debris to flow into the dirt collection chamber, the housing being configured to couple to a cleaning device such that a vacuum force can be applied to the dirt collection chamber to draw dirt through the suction inlet into the dirt collection chamber; and
a planar cleaning sheet  and having a trailing edge, 
wherein the is positioned only on a front half of the cleaning sheet, and the trailing edge of the planar cleaning sheet extends rearward such that it is spaced a distance apart from a rear edge of the housing along the surface to be cleaned.

Regarding Claim 21, the claim is cancelled in its entirety.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

The instant invention is neither anticipated nor rendered obvious for additional reason below in concert with applicant remarks:

Allowable Subject Matter

The Applicant presented claims which were modified by Examiner’s Amendment to place the application into condition for allowance. The Applicant presented an application received February 25, 2021 amending Claims 1, 10, 12, 19, and 20.  Claims 11 and 21 were cancelled by Examiner’s Amendment.  Claims 1 and 12 were modified by Examiner’s Amendment to place Claims 1-10 and 12-20 into final condition for allowance.  

The following is a statement of reasons for the indication of previously mentioned allowable subject matter:

Regarding Claims 1-10 and 12-20, a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of the claims, the instant invention is neither anticipated nor rendered obvious by the prior art because the device is not taught nor suggested as set forth in the entire context of the claims with the amendments above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/Marc Carlson/
Primary Examiner, Art Unit 3723